¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its February 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the State's cross-petition for review is granted and this case is remanded to the Court of Appeals for reconsideration in light of State of Washington, v. Hai Minh Nguyen, Supreme Court number 94883-6, 191 Wn.2d 671.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE